Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 9/30/2022 have been fully considered but they are not persuasive. 
Examiner respectfully disagrees with Applicants argument that “There is no teaching in Langley et al. or in Ito et al. that the portions of the spectral blocks (i.e., the first and second bands) that are dynamically assigned time slots for reception of transmissions have different bandwidths or that such bandwidths vary based on the frequency band of the spectral block.” because Langley et al. discloses much more bandwidth available at 5 GHz-350 MHz as compared to the 83 MHz within the 2.4 GHz. It is clear that 350 MHz and 83 MHz are different bandwidth such that 350 MHz is configured on 5 GHz because much more bandwidth available at 5 GHz.  Ito et al. discloses dynamically assigned time slots (Ito et al.; Fig. 1; [0008]; [0073]; [0099)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide much more bandwidth available at 5 GHz-350 MHz as compared to the 83 MHz within the 2.4 GHz in the system taught by Ito et al. as taught by Langley et al. in order to operate in two different frequency ranges according to the WLAN resource allocation scheme.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8, 10, 11, 13-16, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. 2005/0002421 in view of Langley et al. US 6,711,122.
Claims 1, 8 and 15:
Ito et al. discloses a base station comprising: at least one antenna; and at least one circuit coupled to the antenna, a method for use in a wireless transmit/receive unit (WTRU), and a wireless transmit/receive unit (WTRU) comprising: at least one antenna; and at least one circuit coupled to the antenna; the at least one circuit and the at least one antenna configured to 
receive a first transmission in a first band of a first spectral block (5 GHz), wherein the first transmission uses a first transmission technique (802.11a), wherein use of the first transmission technique is determined based on the first spectral block (receiving 802.11a 5 GHz transmission; Ito et al. Fig. 2; [0074]; [0075]; [0077]; [0146]),
the at least one antenna further configured to receive a second transmission in a second band of the second spectral block (2.4 GHz), wherein the second transmission uses a second transmission technique (802.11b), wherein use of the second transmission technique is determined based on the second spectral block (receiving 802.11b 2.4 GHz transmission; Ito et al. Fig. 2; [0074]; [0075]; [0077]; [0146]) (Ito et al.; Fig. 7; [0099]), and
the at least one circuit and the at least one antenna further configured to be
dynamically assigned time slots for receiving transmissions in the first band and the second band (Ito et al.; Fig. 1; [0008]; [0073]; [0099]).
Ito et al. fails to teach wherein the first band and the second band have different bandwidths and wherein the bandwidth of at least the first band varies based on a frequency band of the first spectral block and the bandwidth of the at least the second band varies based on a frequency band of the second spectral block.
However, Langley et al. discloses the above limitations (Langley et al.; column 2, lines 22-29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide much more bandwidth available at 5 GHz-350 MHz as compared to the 83 MHz within the 2.4 GHz in the system taught by Ito et al. as taught by Langley et al. in order to operate in two different frequency ranges according to the WLAN resource allocation scheme.
Claims 3, 10 and 16:
Ito et al. and Langley et al. disclose the claimed invention as to claims 1, 8 and 15 above.
Furthermore, Langley et al. discloses the first spectral block and the second spectral block are non-contiguous spectral blocks (Langley et al.; column 2, lines 22-29).
Claims 4 and 11:
Ito et al. and Langley et al. disclose the claimed invention as to claims 1 and 8 above.
Furthermore, Ito et al. discloses the first transmission and the second transmission overlap in time (Ito et al. Fig. 2; [0099]; [0074]; [0075]; [0077]; [0146]).
Claims 6, 13 and 18:
Ito et al. and Langley et al. disclose the claimed invention as to claims 1, 8 and 15 above.
Furthermore, Ito et al. discloses an assignment of time slots for receiving transmissions in the first band and the second band is based on traffic characteristics (Ito et al. Fig. 2; [0099]; [0074]; [0075]; [0077]; [0146]).
Claims 7, 14 and 19:
Ito et al. and Langley et al. disclose the claimed invention as to claims 1, 8 and 15 above.
Furthermore, Ito et al. discloses communication in at least one of the first band or the second band uses time division duplexing (Ito et al. Fig. 2; [0099]; [0074]; [0075]; [0077]; [0146]).
Claim 21:
Ito et al. and Langley et al. disclose the claimed invention as to claim 1 above.
Furthermore, Ito et al. discloses data is split and the first transmission includes a first portion of the split data and the second transmission includes a second portion of the split data (Ito et al. Fig. 2; [0099]; [0074]; [0075]; [0077]; [0146]).

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. 2005/0002421 in view of Langley et al. US 6,711,122 and further in view of Catreux et al. US 7,822,140.
Ito et al. and Langley et al. disclose the claimed invention as to claims 1 and 8 above.
Ito et al. and Langley et al. fail to teach transmissions in the first band and the second band are received using different spatial configurations.
However, Catreux et al. discloses different spatial configurations to improve 802.11 systems (Catreux et al.; column 1, lines 33-47; column 9, lines 25-45)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide different spatial channel configurations in the system taught by Ito et al. and Langley et al. in order to improve 802.11 systems.

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. 2005/0002421 in view of Langley et al. US 6,711,122 and further in view of Shin et al. US 2005/0089002.
Ito et al. and Langley et al. disclose the claimed invention as to claim 1 above.
Furthermore, Ito et al. discloses regarding claim 20, the first transmission
technique includes orthogonal frequency division multiplexing (OFDM) (Ito et al. Fig. 2; [0074]; [0075]; [0077]; [0146]).
Ito et al. and Langley et al. fail to teach regarding claim 20, the second transmission technique includes frequency hopping.
Ito et al. and Langley et al. fail to teach regarding claim 22 the first transmission
technique uses a first transmission rate and the second transmission technique uses
a second transmission rate, and wherein the first transmission rate and the second
transmission rate differ.
However, Shin et al. discloses the above limitations (Shin et al.; [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide parameters taught by Shin et al. in the system of Ito et al. and Langley et al. for the purposes of compatibility with existing 802.11 systems.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416